Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to claims 1, 2, 4 – 6, 8, and 9 are noted.

Response to Arguments
Applicant’s arguments, see remarks, filed 19 August 2021, with respect to amendments to claims 1, 2, 4 – 6, 8, and 9 have been fully considered and are persuasive.  The rejection noted in the last correspondence has been withdrawn. 

Allowable Subject Matter
Claims 1 – 11 are allowed as amended and argued and the following is a statement of reasons for the indication of allowable subject matter.

In the context of ride-sharing travel, the prior art of record fail to teach, in combination with other limitations, acquire ride-share identification data identifying that occupants of a vehicle are participating in a ride-share service of ride-sharing provided by a driver of the vehicle and in response to the acquired ride- share identification data indicating that all occupants of the vehicle are participating in the ride-share service and an acquired electronic toll data indicating that the vehicle is operating on a toll road, instruct a management apparatus of the toll road to apply an incentive to reduce fees incurred by operating the vehicle on the toll road.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955.  The examiner can normally be reached on M-R 0530-1600.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YONEL BEAULIEU/Primary Examiner, Art Unit 3668